Citation Nr: 1317220	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  11-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypertrophic gastritis (previously diagnosed as duodenal ulcer) prior to October 25, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran served on active duty from July 1952 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Special Processing Unit at the Regional Office (RO) in Cleveland, Ohio, which continued a 10 percent rating for gastritis, previously diagnosed as duodenal ulcer. The Veteran resides in South Carolina, and the RO in Columbia, South Carolina has jurisdiction in this case.

In a November 2011 rating decision, the RO increased the rating for the Veteran's gastritis from 10 to 20 percent, effective October 25, 2010.  As the rating for the Veteran's gastritis is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2012, the Veteran testified before the undersigned sitting at the RO. A copy of the hearing transcript is of record.

In December 2012, the Board remanded the case for additional development.  While there has been substantial compliance with the remand directives, further development is necessary.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

When the Board last reviewed the case it noted the Veteran's testimony, that his service-connected hypertrophic gastritis had worsened, to include constant abdominal pain and a 20 pound weight loss in the past six months.  The Board further noted the Veteran's disagreement with the findings of the November 2011 VA examination report which indicates that the Veteran's gastrointestinal episodes lasted for less than a day.  In this regard, the Board noted the Veteran's testimony, that his episodes of gastritis lasted at least ten days to two weeks.  As such, the case was remanded in order to afford the Veteran a VA examination to assess the current nature, extent and severity of his service-connected gastrointestinal disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran underwent a VA examination in January 2013.  Upon examination and review of the claims file, the examiner diagnosed gastritis.  The examiner indicated that the most recent esophagogastroduodenscopy (EGD) dated in November 2010 did not demonstrate hypertrophic gastritis with nodular lesions or ulcerations.  The examiner noted the November 2010 VA examiner's opinion, that the Veteran's abdominal pain, weight loss, and diarrhea were not related to his service-connected gastritis; however, it was explained that he could not reconcile the opinion without resorting to mere speculation.  In providing such opinion, the examiner stated that most of the Veteran's weight loss occurred over the past two years since his last EGD, and concluded that the Veteran would benefit from another EGD in order to determine if his gastritis had worsened or his ulcer had returned.

The Board finds the January 2013 VA examination inadequate to rate the Veteran's gastrointestinal disability.  Specifically, in order to warrant the next higher 30 percent rating under Diagnostic Code 7307, the Veteran's hypertrophic gastritis (identified by gastroscope) must be chronic with multiple small eroded or ulcerated areas and symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2012).  In this regard, the January 2013 VA examiner stated that an EGD was necessary in order to determine the severity of the Veteran's gastritis, to include the presence of an ulcer.  Moreover, such a test would also confirm whether the Veteran has hypertrophic gastritis with nodular lesions or ulcerations, which is a necessary determination for VA rating purposes.  

Accordingly, the case must be remanded again in order to afford the Veteran a gastrointestinal endoscopy VA examination, to include an EGD, in order to clarify the current manifestations of his gastrointestinal disability. 

Significantly, the Board notes that subsequent to the January 2013 VA examination, the Veteran was scheduled for an EGD (referred to as an upper GI test) in April 2013; however, he failed to appear for the appointment.  The Board acknowledges the Veteran's representative's contentions, that the Veteran may have had good cause for missing such appointment, and is thus remanding the case for another examination.  The Veteran, however, is notified that VA's duty to assist in developing the facts and evidence pertinent to veterans claims is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, if the Veteran again fails to appear for his scheduled examination, the Board will adjudicate the claim on appeal based upon the evidence of record.  38 C.F.R. § 3.655 (2012).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a gastrointestinal endoscopy VA examination to determine the nature, extent, frequency and severity of his service-connected hypertrophic gastritis.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.
All indicated evaluations, studies, and tests deemed to be necessary must be accomplished, to include an   esophagogastroduodenscopy.  

Based on the examination and review of the record, the examiner must describe all manifestations due to the Veteran's service-connected gastritis, to include:  

(a)  Whether the Veteran has an active duodenal or gastric ulcer.  If so, indicated whether such is productive of:  

-moderate disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or continuous moderate manifestations; or 

-moderately severe disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; or

- severe disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

(b) Indicate whether the Veteran's gastrointestinal disability causes small nodular lesions, multiple small eroded or ulcerated areas, severe hemorrhages, or large ulcerated or eroded areas.  If any of these symptoms are found, the examiner should report the frequency, duration and severity of the symptoms in the past 12 months; and 

(c)  Reconcile the opinion provided by a November 2010 VA examiner that the Veteran's abdominal pain, weight loss, and diarrhea are not related to his service-connected gastritis.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



